IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-31243
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DWAYNE D. DORSETT,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 95-CR-192-2-T
                       --------------------
                         October 23, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Dwayne Dorsett, federal prisoner # 24731-034, argues that

the district court abused its discretion in determining that he

had failed to show excusable neglect or good cause for failing to

file a timely notice of appeal from the district court’s orders

denying his motion made pursuant to FED. R. CRIM. P. 35(a).

     Dorsett asserts that his appeal was not timely filed because

the district court ordered him to file no further pleadings in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-31243
                                -2-

the district court.   However, in that same order, the district

court specifically instructed the parties to seek any further

relief to which they believed they were entitled in the Fifth

Circuit.   Even assuming that Dorsett had to inquire about the

proper procedure to be followed in filing an appeal, he provides

no explanation why he failed to send the notice of appeal until

October 9, 2001, 25 days after the district court entered the

order.   Thus, Dorsett has failed to show that the district court

abused its discretion in finding no basis for excusable neglect

or good cause.   Because the appeal was not timely filed, it is

DISMISSED for lack of jurisdiction.

     Dorsett’s motion for the appeal of denial of appeal as

untimely, which is construed as a motion seeking extraordinary

relief, is DENIED.

     APPEAL DISMISSED.